DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 10 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okos et al. US 2005/0191405.
Regarding claim 1, Okos discloses a novelty candy assembly comprising: at least a first interchangeable element (922) comprising a receiving channel and at least a second interchangeable element (916) comprising a peg-like connector, wherein the second interchangeable element is adapted to be interchangeably mountable to the first interchangeable element (Fig. 9, [0022], [0050], [0055]). 
Regarding the second interchangeable element being adapted to be interchangeably mountable to the first interchangeable element in an upright configuration, it is noted that the first and second elements of Okos are capable of being mounted to each other in an upright configuration, and they are capable of being mounted to each other in an upright configuration using the peg-like connector and receiving channel. Additionally, it is noted that the claims do not actually recite that the 
Regarding claim 2, Okos discloses that the first interchangeable element and/or the second interchangeable element is a gummy (molded fruit snack).
Regarding claim 3, Okos discloses that the assembly further comprises a third interchangeable element (third food piece 912/second body piece 922) (Fig. 9)
Regarding claim 4, Okos discloses that the first interchangeable element (922) is a body and the second interchangeable element (916) is a head (Fig. 9) ([0055]).
Regarding claim 6, Okos discloses that the peg-like connector is sized and configured to extend into the receiving channel (Fig. 9).
Regarding claim 7, Okos discloses that the assembly further comprises a third interchangeable element (third food piece 912/second body piece 922) (Fig. 9), where the third interchangeable element can be mounted to the first interchangeable element and/or the second interchangeable element (third food piece 912 can be mounted to either second body piece 922 or head piece 916) (Fig. 9) ([0055]). 
Regarding claim 10, Okos discloses that the novelty candy is a figure (Fig. 9) ([0055]).
Regarding claim 23, Okos discloses a novelty candy assembly comprising: at least a first interchangeable element (922) comprising a receiving channel and at least a 
Regarding the second interchangeable element being adapted to be interchangeably mountable to the first interchangeable element in an upright configuration, it is noted that the first and second elements of Okos are capable of being mounted to each other in an upright configuration, and they are capable of being mounted to each other in an upright configuration using the peg-like connector and receiving channel. Additionally, it is noted that the claims do not actually recite that the second interchangeable element is mounted to the first interchangeable element by mounting the peg-like connector to the receiving channel, and the first and second interchangeable elements could also be mounted to each other by stacking one element on top of the other. It is further noted that the claims do not define what is the upright configuration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okos et al. US 2005/0191405 as evidenced by Coyle et al. US 6,528,102. 
Regarding claim 2 as set forth above, Okos is seen to teach the first and second interchangeable element are gummies. However, in the event Okos could be construed as differing from claims 2 in the recitation that the first and second interchangeable element are gummies, Coyle, which Okos incorporates by reference, discloses that fruit snacks are generally marketed as a confection for children via the species of gummy candies (‘102, col. 1, lines 13-21), thus further evidencing that the fruit snacks of Okos can be considered gummy candies. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Okos et al. US 2005/0191405 in view of Gardner US 2001/0044254.
Regarding claim 8, claim 8 differs from Okos in the recitation that the third interchangeable element has a through hole that extends completely through the third interchangeable element.
Gardner discloses edible toy accessories for use with edible toys ([0032], [0025], [0028]). Gardner discloses an edible toy accessory which can be mounted to the body of the toy (jacket 614), the accessory being selected from a plurality of different interchangeable accessories (610, 612, 616) ([0025], [0028] Fig. 6). Gardner discloses that the accessory has a through hole that extends completely through the accessory (jacket 410/614 has through hole from head opening to lower body opening opening) (‘254, Fig. 6, [0025]).  It would have been obvious to one of ordinary skill in the art to provide the candy assembly of Okos with a third interchangeable element that has a through hole that extends completely through the third interchangeable element as taught by Gardner in order to increase the amusement value of the candy assembly of Okos.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okos et al. US 2005/0191405 in view of Gardner US 2001/0044254 in view of Shimamura US 3,768,197.
Regarding claim 9, claim 9 differs from Okos in view of Gardner in the recitation that via the through hole the third interchangeable element is configured to mount interchangeably with a portion of the second interchangeable element or a portion of the first interchangeable element
Shimamura discloses a toy assembly comprising a first interchangeable element head 1) and a second interchangeable element (legs 5), wherein the second interchangeable element is interchangeably mounted to the first interchangeable element (col. 1, lines 15-17). Shimamura discloses that the first interchangeable element is a head (head 1) and the second interchangeable element is a body (legs 5). 
 It would have been obvious to one of ordinary skill in the art to modify the candy assembly of Okos in view of Gardner such that via the through hole the third interchangeable element is configured to mount interchangeably with a portion of the second interchangeable element or a portion of the first interchangeable element as taught by Shimamura, since Okos and Shimamura are both directed to figures made of connectable pieces and since it would have been obvious to one of ordinary skill in the art to assemble similar pieces in similar manner for forming a figure comprised of connectable pieces. 
Claims 11-15, 17, 20 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Okos et al. US 2005/0191405 in view of Drummond WO 2015/132586.
Regarding claim 11, Okos discloses a method for forming a novelty candy assembly, the method comprising assembling a plurality of first interchangeable  elements (multiple body pieces 922) of different colors with a plurality of second interchangeable elements (multiple head pieces 916) of different colors (each food piece 912 in this embodiment may have a different color and if multiple body pieces 922 
Nevertheless, Drummond discloses assembling first and second edible toys in an upright configuration (Fig. 2A,2B, Fig. 8A, 8B). It would have been obvious to one of ordinary skill in the art to assemble the novelty candy of Okos in the upright configuration as taught by Drummond, since it has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results supports a conclusion of obviousness.
Regarding claim 12, Modified Okos discloses the method comprises assembling a plurality of third interchangeable elements of different colors (group of body pieces 922 which form the third food piece 912) with said first interchangeable elements and 
Regarding claim 13, Modified Okos discloses that at least one first interchangeable element of the plurality of first interchangeable elements is a body and at least one second interchangeable element of the plurality of second interchangeable elements is a head (‘405, Fig. 9, [0055]).
Regarding claim 14, Modified Okos discloses that at least one third interchangeable element of the plurality of third interchangeable elements comprises an accessory (third food piece 912/second body piece 922) (‘405, Fig. 9).
Regarding claim 15, Modified Okos discloses that the plurality of first interchangeable elements and/or the second interchangeable elements are gummies (starch molded fruit snack).
Regarding claim 17, Modified Okos discloses that the peg-like connector is sized and configured to extend into the receiving channel (‘405, Fig. 9).
Regarding claim 20, Modified Okos discloses that the novelty candy assembly is a figure (‘405, Fig. 9, [0010], [0055], [0011]).
Regarding claim 21, claim 21 differs from Okos in the recitation that the first interchangeable element comprises a widened base, However Drummond discloses 
Regarding claim 22, claim 22 is rejected for the same reasons given above as for claim 21.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Okos et al. US 2005/0191405 in view of Drummond WO 2015/132586 as evidenced by Coyle et al. US 6,528,102. 
Regarding claim 15, as set forth above, Okos is seen to teach the first and second interchangeable element are gummies. However, in the event Okos could be construed as differing from claim 15 in the recitation that the first and second interchangeable element are gummies, Coyle, which Okos incorporates by reference, discloses that fruit snacks are generally marketed as a confection for children via the species of gummy candies (‘102, col. 1, lines 13-21), thus further evidencing that the fruit snacks of Okos can be considered gummy candies. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Okos et al. US 2005/0191405 in view of Drummond WO 2015/132586 in view of Gardner US 2001/0044254.
Regarding claim 18, claim 18 differs from Okos in the recitation that the third interchangeable element has a through hole that extends completely through the third interchangeable element.
Gardner discloses edible toy accessories for use with edible toys ([0032], [0025], [0028]). Gardner discloses an edible toy accessory which can be mounted to the body of the toy (jacket 614), the accessory being selected from a plurality of different interchangeable accessories (610, 612, 616) ([0025], [0028] Fig. 6). Gardner discloses that the accessory has a through hole that extends completely through the accessory (jacket 410/614 has through hole from head opening to lower body opening opening) (‘254, Fig. 6, [0025]).  It would have been obvious to one of ordinary skill in the art to provide the candy assembly of Okos with a third interchangeable element that has a through hole that extends completely through the third interchangeable element as taught by Gardner in order to increase the amusement value of the candy assembly of Okos.
Response to Arguments
Applicant's arguments filed 12/03/2021 have been fully considered but they are not persuasive. 
Applicant argues that Okos is directed to edible puzzles that are substantially flat and are assembled in a longitudinal dimension, Applicant argues that this end to end configuration is a linear or horizontal assembly, which is distinctly different from the upright or vertical assembly as presently claimed.
Regarding the product claims, it is noted that the first and second elements of Okos are capable of being mounted to each other in an upright configuration, and they are capable of being mounted to each other in an upright configuration using the peg-like connector and receiving channel. Additionally, it is noted that the claims do not actually recite that the second interchangeable element is mounted to the first 
Applicant argues that the office action has failed to provide a motivation to combine Okos and Gardner with Shimamura.
 This argument has not been found persuasive, Okos, Gardner and Shimamura are both directed to figures made of connectable pieces and one of ordinary skill in the art would have motivation to assemble similar pieces in similar manner for forming a figure comprised of connectable pieces. It has been held that applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2141.III.D)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0000160 discloses a candy assembly with three elements assembled in an upright configuration.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792